Case 2:20-cv-08642-MWF-MRW Document 59 Filed 03/05/21 Page 1 of 4 Page ID #:480



 1
                                                                           JS-6
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9               FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
     INFO UP, LLC, a California limited            Case No. 2:20-cv-8642-MWF (PVCx)
11   liability company, and INFO UP
     PUBLISHING, INC., a Nevada
12   corporation,                                  JUDGMENT & PERMANENT
                                                   INJUNCTION
13
                         Plaintiffs,
14
      v.
15
16   SUCCESS FOR LIFE, INC., a
     California corporation,
17
18                       Defendant.
19
           The above-entitled matter came before the Honorable Michael W. Fitzgerald,
20
     United States District Judge, presiding in Courtroom 5A of the above-entitled Court,
21
     pursuant to Info Up, LLC and Info Up Publishing, Inc.’s (collectively, “Plaintiffs” or
22
     “Info Up”) Motion for Default Judgment (the “Motion”). (Docket No. 54).
23
           Defendant Success For Life, Inc. (“SFL”) was served with process by U.S. mail
24   but failed to retain counsel or otherwise defend this action. Default was entered
25   against Defendant on January 13, 2021. (Docket No. 53). Plaintiffs have now
26   requested entry of default judgment against SFL. Having considered Plaintiffs’
27   Motion and supporting papers, and good cause appearing under Rules 54, 55(b), 58,
28
                                               1
Case 2:20-cv-08642-MWF-MRW Document 59 Filed 03/05/21 Page 2 of 4 Page ID #:481



 1   and 65(d) of the Federal Rules of Civil Procedure,
 2         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that judgment
 3   be entered in favor of Plaintiffs and against Defendant as to damages and a permanent
 4   injunction, as follows:
 5          1. Defendant has engaged in unfair competition and cyberpiracy under the

 6             Lanham Act (15 U.S.C. § 1125(a) & (d)) and California’s Unfair
               Competition Law (Bus. & Prof. Code §§ 17200) for the reasons set forth in
 7
               the Court’s November 20, 2020 Order granting Plaintiffs’ motion for a
 8
               preliminary injunction, which preliminary findings the Court now adopts as
 9
               final and incorporates herein.
10
            2. Plaintiffs own the valid and protectable trademark CREDIT SECRETS for
11
               a series of books and a membership program offering relating products to
12
               over 830,000 members. Plaintiffs own a valid and protectable trade dress in
13
               the CREDIT SECRETS book’s jack cover. Both the suggestive CREDIT
14             SECRETS mark and distinctive trade dress have acquired secondary
15             meaning for Plaintiffs’ books and membership program.
16          3. Defendant registered the domains www.creditsecretsfree.com and/or
17             www.getcreditsecrets.com to profit from Plaintiffs’ mark and to deceive
18             customers with a virtually identical looking book.
19          4. Absent a permanent injunction, Plaintiffs are likely to suffer irreparable
20             harm as a result of Defendant’s unfair competition and cyberpiracy,
21             including because of (a) Defendant’s use of Plaintiffs’ trademark and trade
22             dress to misdirect consumers and palm off inferior product, (b) a 35%
23             reduction in Internet traffic being diverted from Plaintiffs’ website after

24             Defendant registered similar domain names, which diversion evidences the
               loss of control of Plaintiffs’ goodwill and reputation, (c) the false
25
               association to Plaintiffs’ leading product and membership program by
26
               Defendant’s un-vetted and confusingly similar looking book and related
27
               goods or services, (d) the potentially harmful association to Defendant’s
28
                                                2
Case 2:20-cv-08642-MWF-MRW Document 59 Filed 03/05/21 Page 3 of 4 Page ID #:482



 1            various products and services advertised on Defendant’s confusingly
 2            similar websites, and (e) the brand confusion intended by Defendant to
 3            trade off Plaintiffs’ goodwill and reputation with competing products.
 4         5. The balance of hardships weighs in favor of Plaintiffs. Any inconvenience
 5            to Defendant in having to use a prior mark and website to sell the same

 6            goods or services would merely risk only ill-gotten gains.
           6. The public interest favors the issuance of an injunction to prevent consumer
 7
              deception in the nature of brand confusion, false and misleading product
 8
              claims, and unfair business practices arising from an infringing website.
 9
           7. Pursuant to 15 U.S.C. § 1117(d) and the Court’s discretion based on the
10
              findings in the Order and in lieu of actual damages, Defendant is liable to
11
              Plaintiffs for $2,000 in statutory damages for registering up to two domain
12
              names.
13
           8. Pursuant to 15 U.S.C. § 1117(a), Defendant is liable for Plaintiffs’
14            reasonable attorneys’ fees.
15         9. Pursuant to 15 U.S.C. § 1117(a), 28 U.S.C. § 1920 and Federal Rules of
16            Civil Procedure 54 and the Court’s discretion to award both taxable costs
17            and other, non-taxable costs and expenses, Defendant is liable to Plaintiffs
18            for costs of suit in the total amount of $1,768.24.
19         10. With respect to all awarded amounts, Plaintiffs are entitled to statutory
20            interest as permitted by law.
21         11. Defendant, along with its officers, agents, servants, employees, and
22            attorneys, and all other persons who are in active concert or participation
23            with them, or any of them, who receive actual notice of this permanent

24            injunction through personal service or otherwise, including persons
              involved with Defendant’s Internet business (e.g., PayPal, American
25
              Express, Amazon.com, eBay, UPS, Federal Express, Youtube.com,
26
              GoDaddy.com, etc.) and production and distribution of goods or services
27
              (e.g., sales representatives and suppliers of regulated materials or
28
                                              3
Case 2:20-cv-08642-MWF-MRW Document 59 Filed 03/05/21 Page 4 of 4 Page ID #:483



 1            packaging) (collectively, the “Enjoined Parties”), are hereby restrained and
 2            enjoined until further Order of the Court as follows:
 3              a. From using CREDIT SECRETS, CREDIT SECRET, CREDIT
 4                 SECRETS REVEALED, GET CREDIT SECRETS or CREDIT
 5                 SECRETS FREE, or any versions thereof, to promote, offer or sell a

 6                 product or service or as part of a domain name to promote, offer or
                   sell a product or service that competes with or is related to Plaintiffs’
 7
                   CREDIT SECRETS book or membership program;
 8
                b. From using the CREDIT SECRETS book’s trade dress, or a
 9
                   substantially similar trade dress, to promote, offer or sell a product or
10
                   service that competes with or is related to Plaintiffs’ CREDIT
11
                   SECRETS book;
12
                c. From selling, offering or disposing of any CREDIT SECRETS
13
                   REVEALED products or services;
14              d. From using the website domains www.creditsecretsfree.com or
15                 www.getcreditsecrets.com for any reason or purpose.
16         12. The Enjoined Parties shall transfer to Info Up the domains
17            www.creditsecretsfree.com or www.getcreditsecrets.com. If for any reason
18            the Enjoined Parties are unable to transfer the domains to Plaintiffs, they
19            shall be cancelled and/or deemed forfeited by the Enjoined Parties.
20         13. In sum, the Court enters a default judgment against Defendant in the
21            amount of $3,768.24 plus post-judgment interest along with the
22            aforementioned permanent injunctive relief and forfeiture, cancellation or
23            transfer of domain names.

24
25
26   Dated: March 5, 2021           _________________________________
                                         MICHAEL W. FITZGERALD
27                                       United States District Judge
28
                                              4
